DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 16-38 are directed to Group II non-elected without traverse.  Accordingly, claims 16-38 have been cancelled.
Allowable Subject Matter
Claims 1-5, 8-11 and 14-15 are allowed.  Considering claim 1, the prior art does not teach a film structure body, comprising: a conductive film that is on the zirconium oxide film, and includes a platinum fil having a cubic crystal structure and being (100) oriented wherein a <100> direction of the platinum film is along a <110> direction of the silicon substrate in the principal surface of the silicon substrate in combination with the rest of the applicant’s claimed limitations.
Considering claim 9, the prior art does not teach a film structure body, comprising: a conductive film that is on the zirconium oxide film and contains platinum having a cubic crystal structure and being (100) oriented and a piezoelectric film that is on the conductive film and contains lead zirconate titanate having a tetragonal crystal and being (001) oriented wherein: a <100> direction of the platinum is along a <110> direction of the silicon substrate in the principal surface of the silicon substrate in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN P GORDON/Primary Examiner, Art Unit 2837